Respondent contends he was prevented from prosecuting his application of February 27, 1943, before the local rent director by the injunction which was issued June 3, 1943, in connection with appellants' main complaint herein, May 29, 1943, and not dissolved until September 28, 1944.
The basic rent directive for the area involved was promulgated September 23, 1942, as appears in the main opinion herein, and fixed the basic rent as that being charged March 1, 1942,1 effective October 1, 1942. (Kalwar v. *Page 791 McKinnon, 152 F.2d 263.) Thus, any time after October 1, 1942, respondent might have filed his application for modification with the local rent director.2 During all of that time and subsequently, respondent was charging or attempting to charge an amount greater than that which had been charged March 1, 1942. His application was filed February 27, 1943, and the injunction was not issued until June 3, 1943 — substantially eight months after the effective date of the original directive and substantially three months after the application was filed.
If respondent desired to increase the original rent as fixed by the statute, it was incumbent upon him to not only make the application, but secure favorable action thereon as a condition precedent to charging or collecting a greater amount.3 (Kalwarv. McKinnon, supra; Hayes v. Osborn, 160 P.2d 956.) The injunction, therefore, *Page 792 
did not so interfere with his timely proceeding as to overthrow the holding that, the legal amount of rent being exceeded absent proper modification, the imposition of a penalty herein was justified.4 (Kalwar v. McKinnon, supra; Exparte Taylor, 58 Fed. Supp. 488.)
Respondent contends we erred in authorizing the payment of costs and attorney's fees because the appeal was not from the immediately succeeding section of the decree.
"IT IS FURTHER ORDERED, ADJUDGED AND DECREED That neither the plaintiffs Hendersons nor the defendant Nixon shall be allowed any costs or attorneys fees in said actions so consolidated and tried".
The appeal, however, was from a preceding paragraph as follows:
"IT IS FURTHER ORDERED, ADJUDGED AND DECREED That the defendant S.M. Nixon has not violated any of the provisions of the Emergency Price Control Act of 1942, Public Laws 421, of the 77th Congress, or any rule or regulation promulgated thereunder, and that he is not liable for any penalty or attorneys fees by reason of any alleged violation thereof, and that the plaintiffs C.V. Henderson and Mrs. C.V. Henderson, his wife, are not entitled to recover any sums of money whatsoever in respect to any alleged violation of said Act, or any of the rules or regulations made in pursuance to said Act".
The paragraph appealed from was thus as effective in denying attorney's fees or penalties as the section not appealed from and was in fact more inclusive than that not appealed from. Our holding, therefore, was within the scope of the appeal.
Appellant argues that if we reverse, we should remand the case for a further general hearing because, though the court found: "That the agreed rental for the said premises between the said plaintiffs Henderson and the defendant Nixon herein was * * * the sum of $55 per month from February 7, 1941 to March 7, 1942, * * *" (thus $55 on March 1, 1942, the controlling date). The court likewise found that: "The defendant S.M. Nixon has not knowingly or at all violated any provision of the Emergency Price Control Act of 1942 * * *". And likewise *Page 793 
concluded as last quoted. As indicated in the original opinion, the latter is a conclusion and not a finding.
The period of claimed excessive charges was from October 1942 through November 1943. The original statute of January 30, 1942, effective six months thereafter, authorized a penalty without alleviation.5
This section was amended June 30, 1944, providing a reduction if the violation was not wilful.6 *Page 794 
The original Act of 1942 thus being in force at the time the excess charges were made, controls and the conclusion that there was no violation of the statutes could have no ameliorating effect on the penalties. (Bowles v. AmericanStores, 139 F.2d 377; Carmelly v. Hanson, 43 A. 685; Bowlesv. Miller, 19 N.W.2d 285; Desper v. Warner Holding Co.,19 N.W.2d 62; and Hayes v. Osborn, supra.)
The original opinion is therefore reaffirmed and adhered to.
Holden and Miller, JJ., and Lee, D.J., concur.
Ailshie, C.J., dissents.
1 "(e) If any person selling a commodity violates a regulation, order, or price schedule prescribing a maximum price or maximum prices, the person who buys such commodity for use or consumption other than in the course of trade or business may, within one year from the date of the occurrence of the violation, except as hereinafter provided, bring an action against the seller on account of the overcharge. In such action, the seller shall be liable for reasonable attorney's fees and costs as determined by the court, plus whichever of the following sums is the greater: (1) Such amount not more than three times the amount of the overcharge, or the overcharges, upon which the action is based as the court in its discretion may determine, or (2) an amount not less than $25 nor more than $50, as the court in its discretion may determine: Provided, however, That such amount shall be the amount of the overcharge or overcharges or $25, whichever is greater, if the defendant proves that the violation, of the regulation, order, or price schedule in question was neither wilfull nor the result of failure to take practicable precautions against the occurrence of the violation. For the purposes of this section the payment or receipt of rent for defense-area housing accommodations shall be deemed the buying or selling of a commodity, as the case may be; and the word 'overcharge' shall mean the amount by which the consideration exceeds the applicable maximum price. If any person selling a commodity violates a regulation, order, or price schedule prescribing a maximum price or maximum prices, and the buyer either fails to institute an action under this subsection within thirty days from the date of the occurrence of the violation or is not entitled for any reason to bring the action, the Administrator may institute such action on behalf of the United States within such one-year period. If such action is instituted by the Administrator, the buyer shall thereafter be barred from bringing an action for the same violation or violations. Any action under this subsection by either the buyer or the Administrator, as the case may be, may be brought in any court of competent jurisdiction. A judgment in an action for damages under this subsection shall be a bar to the recovery under this subsection of any damages in any other action against the same seller on account of sales made to the same purchaser prior to the institution of the action in which such judgment was rendered."
2 "1388.131 Scope of regulation. (a) This Maximum Rent Regulation No. 49 applies to all housing accommodations within each of the following Defense-Rental Areas and each of the following portions of a Defense-Rental Area (each of which is referred to hereinafter in this Maximum Rent Regulation as the 'Defense-Rental Area'), as designated in the designations and rent declarations (Sections 1388.1201 to 1388.1205, 1388.1251 to 1388.1255, and 1389., 1301 to 1388.1305, inclusive) issued by the Administrator on April 28, 1942, as amended, on May 26, 1942, and on June 3, 1942, except as provided in paragraph (b) of this section. * * * *
(13) That portion of the Pocatello-Idaho Falls Defense-Rental Area consisting of the County of Bannock, in the State of Idaho."
"1388.134. Maximum rents. Maximum rents (unless and until changed by the Administrator as provided in Sec. 1388.135) shall be:
"(a) for housing accommodations rented on March 1, 1942, the rent for such accommodations on that date. * * *"
3 "1388.135. Adjustments and other determinations. In the circumstances enumerated in this section, the Administrator may issue an order changing the maximum rents otherwise allowable or the minimum services required. * * *"
1 "1388.134. Maximum rents. Maximum rents (unless and until changed by the Administrator as provided in No. 1388.135) shall be:
(a) For housing accommodations rented on March 1, 1942, the rent for such accommodations on that date". 7 F.R. 7502, September 23, 1942.
2 "1388.141. Procedure. All registration statements, reports and notices provided for by this Maximum Rent Regulation No. 49 shall be filed with the Area Rent Office. All landlord's petitions and tenant's applications shall be filed with such office in accordance with Procedural Regulation No. 3 (Par. 1300.201 to 1300.247, inclusive)".
"1388.142. Petitions for amendment. Persons seeking any amendment of general applicability to any provision of this Maximum Rent Regulation No. 49 may file petitions therefor in accordance with Procedural Regulation No. 3 (Par. 1300.201 to 1800.247, inclusive)". 7 F.R. 7504, September 23, 1942.
3 "1388.135(f). Where a petition is filed by a landlord on one of the grounds set out in paragraph (a) of this section, the Administrator may enter an interim order increasing the maximum rent until further order, subject to refund by the landlord to the tenant of any amount received in excess of the maximum rent established by final order upon such petition. The receipt by the landlord of any increased rent authorized by such interim order shall constitute an agreement by the landlord with the tenant to refund to the tenant any amount received in excess of the maximum rent established by final order. The landlord shall make such refund either by repayment in cash or, where the tenant remains in occupancy after the effective date of the final order, by deduction from the next installment of rent, or both". 7 F.R. 7503, September 23, 1942.
4 "1388.132. Prohibition against higher than maximum rents. Regardless of any contract, agreement, lease or other obligation heretofore or hereafter entered into, no person shall demand or receive any rent for use or occupancy on and after the effective date of this Maximum Rent Regulation No. 49 of any housing accommodations within the Defense-Rental Area higher than the maximum rents provided by this Maximum Rent Regulation; and no person shall offer, solicit, attempt, or agree to do any of the foregoing. Lower rents than those provided by this Maximum Rent Regulation may be demanded or received". 7 F.R. 7502, September 23, 1942.
"1388.140. Enforcement. Persons violating any provision of this Maximum Rent Regulation No. 49 are subject to criminal penalties, civil enforcement actions and suits for treble damages as provided for by the Act". 7 F. F. 7504, September 23, 1942.
5 "(e) If any person selling a commodity violates a regulation, order, or price schedule prescribing a maximum price or maximum prices, the person who buys such commodity for use or consumption other than in the course of trade or business may bring an action either for $50 or for treble the amount by which the consideration exceeded the applicable maximum price, whichever is the greater, plus reasonable attorney's fees and costs as determined by the court. For the purposes of this section the payment or receipt of rent for defense-area housing accommodations shall be deemed the buying or selling of a commodity, as the case may be. * * * Any suit or action under this subsection may be brought in any court of competent jurisdiction, and shall be instituted within one year after delivery is completed or rent is paid. * * *"
Chap. 26, January 30, 1942, 56 STAT 34.
6 "(e) If any person selling a commodity violates a regulation, order, or price schedule prescribing a maximum price or maximum prices, the person who buys such commodity for use or consumption other than in the course of trade or business may, within one year from the date of the occurrence of the violation, except as hereinafter provided, bring an action against the seller on account of the overcharge. In such action, the seller shall be liable for reasonable attorney's fees and costs as determined by the court, plus whichever of the following sums is the greater: (1) Such amount not more than three times the amount of the overcharge, or the overcharges, upon which the action is based as the court in its discretion may determine, or (2) an amount not less than $25 nor more than $50, as the court in its discretion may determine: PROVIDED, HOWEVER, That such amount shall be the amount of the overcharge or overcharges or $25, whichever is greater, if the defendant proves that the violation of the regulation, order, or price schedule in question was neither wilfull nor the result of failure to take practicable precautions against the occurrence of the violation. For the purpose of this section the payment or receipt of rent for defense-area housing accommodations shall be deemed the buying or selling of a commodity, as the case may be; and the word 'overcharge' shall mean the amount by which the consideration exceeds the applicable maximum price. * * *"
Chap. 325, Act of June 30, 1944, Title 1, Par. 108, 58 STAT 640; 50 U.S.C.A. Section 925(e), p. 405. *Page 795